190 S.W.3d 910 (2004)
358 Ark. 365
Barry FAIROW, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-679.
Supreme Court of Arkansas.
September 9, 2004.
Dennis R. Molock, Stuttgart, for appellant.
No response.

MOTION FOR RULE ON THE CLERK.
PER CURIAM.
Appellant Barry Fairow, by and through his attorney, Dennis R. Molock, has filed a motion for rule on clerk. Mr. Molock states in the motion that the notice of appeal was not filed in a timely fashion due to a mistake on his part.
We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979)(per curiam).
The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.